545 S.E.2d 548 (2001)
MAGCO OF MARYLAND, INC., Appellant
v.
John Mills BARR, Commissioner of Labor and Industry, Appellee.
Record No. 002146.
Supreme Court of Virginia.
May 11, 2001.

ORDER
Upon consideration of the record, briefs, and argument of counsel, the Court is of opinion that it cannot reach the merits of the issues raised by the assignments of error.
The Court of Appeals determined not only that the knowledge of the appellant's supervisor regarding hazards on the work site may be imputed to the appellant, but also that the senior officers of the appellant knew or should have known of those hazards. Magco of Maryland, Inc. v. Barr, 33 Va.App. 78, 85, 531 S.E.2d 614, 617-18 (2000). The appellant did not assign error to the finding that the appellant's senior officers knew or should have known of the hazards. Consequently, since there is an independent basis for the judgment of the Court of Appeals that is not challenged on appeal, this Court cannot reach the merits of those errors assigned by the appellant. Rash v. Hilb, Royal & Hamilton Co., 251 Va. 281, 286-87, 467 S.E.2d 791, 794-95 (1996). The judgment of the Court of Appeals is final in relation to the issue of knowledge by the appellant's senior officers and bars any appellate relief on the issues raised before this Court. United Leasing Corp. v. Thrift Ins. Corp., 247 Va. 299, 308, 440 S.E.2d 902, 907 (1994).
For these reasons, this Court affirms the judgment of the Court of Appeals.
This order shall be certified to the Court of Appeals and to the Circuit Court of Arlington County and shall be published in the Virginia Reports.